Citation Nr: 1048072	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease, claimed as 
heart failure/heart attack.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.  His military decorations include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO, in pertinent part, denied 
service connection for heart failure/heart attack.  

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.  During the 
hearing, the Veteran indicated that he would be submitting a 
statement from his physician in support of his claim for service 
connection, and that he desired to waive RO consideration of that 
evidence.  In March 2010, the Veteran submitted a statement from 
his physician.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2010).

In June 2010, the Board informed the Veteran that a temporary 
stay was imposed on processing his claim due to implementation of 
new regulations that might affect the claim.  See Chairman's 
Memorandum 01-09-25 (November 20, 2009).  The new regulations 
went into effect on August 31, 2010.  After allowing Congress a 
60-day period to review the new regulations, the stay was lifted.  
See Chairman's Memorandum 01-10-37 (November 1, 2010).  The Board 
may now review the claim on the merits.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran served on active duty in Vietnam during the 
Vietnam era and is presumed to have been exposed to herbicides.

3.  The Veteran had myocardial infarctions in August 2003 and 
February 2006 and has a current diagnosis of coronary artery 
disease.  


CONCLUSION OF LAW

The Veteran's current heart disease is presumptively related to 
his exposure to herbicides during service in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307 (2010), 3.309(e), 3.313 (effective August 31, 
2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  Given the favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
actions needed to fairly adjudicate this claim have been 
accomplished.  

Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) 
(2010).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e). 

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 
1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land 
in Vietnam.  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that 
presumptive service connection based on herbicide exposure is 
available for: ischemic heart disease (including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); and Parkinson's disease.  See 75 
Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e)).  For purposes of this section, the term ischemic 
heart disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.  See id. at 53,205 (to be codified at 38 C.F.R. 
§ 3.309(e), Note 3).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116 (West 1991) and 38 C.F.R. § 3.303.

Factual Background and Analysis

The Veteran has asserted that he has current heart disease, 
claimed as heart failure/heart attack, which is related to his 
service-connected posttraumatic stress disorder (PTSD).  
Specifically, he has argued that sleep disturbance and stress 
resulting from PTSD caused his current heart condition.   

Despite his arguments regarding the relationship between his 
current heart disability and PTSD, the Board notes that the 
Veteran's DD Form 214 reflects that he served in Vietnam during 
the Vietnam era.  He is, therefore, presumed to have been exposed 
to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  

In addition, VA and private treatment records dated from 2003 to 
2009 include diagnoses of, and treatment for, coronary artery 
disease.  The record reflects that the Veteran had an acute 
myocardial infarction in August 2003.  The diagnosis following a 
December 2003 VA examination was status post inferolateral 
myocardial infarction with subsequent angioplasty and stent 
placement times two.  The impression following private treatment 
in February 2006 included coronary artery disease and 
cardiovascular myocardial infarction with minimal ischemia with 
ejection fraction of 39 percent.  Treatment included 
catheterization, angioplasty, and stenting.  

The Board finds that the foregoing evidence of acute myocardial 
infarction and coronary artery disease manifested to a 
compensable degree, coupled with the Veteran's service in Vietnam 
during the Vietnam era, satisfies the presumptive service-
connection criteria of 38 C.F.R. § 3.309(e) (effective August 31, 
2010).  Therefore, the Board concludes that the entitlement to 
service connection for heart disease, claimed as heart 
failure/heart attack, is warranted.









(CONTINUED ON NEXT PAGE)
ORDER

Service connection for heart disease, claimed as heart 
failure/heart attack, is granted.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


